Exhibit 10.2
THIS AGREEMENT CONTAINS A WAIVER OF CERTAIN OF YOUR
LEGAL RIGHTS. YOU ARE ADVISED TO CONSULT
WITH AN ATTORNEY PRIOR TO SIGNING.
SEPARATION AGREEMENT AND RELEASE
     This Separation Agreement and Release (“Agreement”) is made and is
effective as of the latest date signed below, by and between Jeffrey D. Fisher
(hereinafter referred to as the “Employee” even for periods after which he is no
longer employed in an “employee” status) and Spartech Corporation, a Delaware
corporation, which includes, for purposes of this Agreement, its subsidiaries
and related organizations and, collectively, all of its and their officers,
directors, employees, trustees, agents, representatives, predecessors,
successors and assigns, and compensation plans and programs sponsored or
established by any of the foregoing (hereinafter collectively referred to as the
“Corporation”).
     WHEREAS, Employee is an employee and officer of the Corporation; and
     WHEREAS, the parties to this Agreement intend hereby to implement the
Employee’s resignation as an employee and officer of the Corporation and to
resolve any and all claims, to provide for the amounts to be paid and benefit
provided to the Employee in connection with the termination of his employment
with the Corporation, and to secure a release of all claims from the Employee
for the benefit of the Corporation.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and intending to be legally bound hereby, it is understood and
agreed as follows:

1.   Resignation as Officer and Director; Cessation of Employment; Payments and
Benefits

     The Employee hereby resigns as an officer and employee of the Corporation
effective July 25, 2008 (the “Termination Date”). Provided that the Employee is
not at the time in breach of any of his obligations under this Agreement, the
Corporation hereby covenants with the Employee to provide the Employee with the
following payments and benefits:
     (a) Severance and Non-Competition Payments. In accordance with the terms of
the Severance and Non-Competition Agreement, as amended, the Employee shall
receive as a severance payment, to be paid in equal installments over the twelve
months following Employee’s termination, and in accordance with the Company’s
normal payroll practices, an aggregate amount equal to the sum of (i) $284,000,
being equal to 12 months base salary at the highest rate paid to the Employee in
the three years prior to the Termination Date, plus (b) $73,457, being the
average annual bonus awarded to the Employee for the last three fiscal years of
the Company ended prior to the Termination Date.
     (b) Executive Bonus Plan. The Employee acknowledges that he is not entitled
to a bonus under the Executive Bonus Plan for the measurement year ending in
2008.



--------------------------------------------------------------------------------



 



2

     (c) Automobile. The Corporation shall transfer to the Employee as
additional separation pay the 2004 Toyota Highlander currently being leased for
the Employee and having a buyout value of $14,000.
     (d) Computer. The Corporation shall transfer to the Employee as additional
separation pay the laptop computer currently being provided to the Employee,
having an agreed value of $250; provided that prior to such transfer the
Corporation may permanently delete all files and data as required by any
licenses or which contain Confidential Information of the Corporation.
     (e) Other Compensation and Benefits.
          (i) Accrued Vacation, Sick Days and Other Compensation. On the first
payroll date after the Termination Date, the Corporation shall pay the Employee
in a single lump sum the aggregate amount of any accrued and unpaid base salary
through the Termination Date, any accrued but unused vacation, any accrued but
unused sick days (payable at the same rate as vacation pay), and (subject to
normal documentation requirements) any unreimbursed business expenses incurred
before the Termination Date.
          (ii) Coverage Under Health Insurance Benefit Plans. Should Employee
timely elect health insurance continuation coverage under COBRA, the Corporation
also agrees to continue to pay the company’s portion of the COBRA payment for
premiums for the first twelve months following Employee’s termination, if
Executive pays contributions in the same amount charged to active employees.
After this twelve month period Employee will be responsible for full payment of
any premiums consistent with COBRA.
          (iv) Employment Search; Outplacement Services. Prior to the
Termination Date, to the extent his employment duties permit, the Employee will
be afforded reasonable time off to search for other employment. After the
Termination Date, the Corporation will pay for third-party outplacement services
for up to 12 months or until the Employee secures a substantially full-time
position, whichever comes first.
     (f) ERISA Rights. Nothing in this Agreement is intended to surrender or
waive any right the Employee may have to any vested and accrued benefits under
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
including, but not limited and balances under Corporation’s employee benefit
plans, which accrued benefits and balances shall be payable when and in
accordance with the terms of the respective plans.
     (g) Applicable Taxes. Notwithstanding any provision of this Agreement,
prior to the delivery of any thing of value to the Employee, the Corporation
shall withhold from any cash payment under this Agreement the amount determined
in good faith by the Corporation to be required to be withheld for applicable
federal, state and/or local taxes or to be paid by the Employee as federal,
state or local payroll taxes for all things of value to be delivered under this
Agreement. If any thing of value to be delivered under this Agreement is to be
delivered in a form other than cash, withholding for applicable taxes shall be
withheld from cash payments before delivery of non-cash things of value.
     (h) Deferral. The parties agree that (i) Employee is a “specified employee”
(within the meaning of Internal Revenue Code Section 409A(a)(2)(B)(i)) of the
Corporation and that (ii) notwithstanding the Employee’s resignation the
separation payments under Section 1(a), (c) and (d) are on account of the
Employee’s “involuntary separation from service” (as defined in Treasury
Regulation Section 1.409A-1(n)). The Employee shall receive such payments during
the six month period immediately following the Termination Date as otherwise
provided under



--------------------------------------------------------------------------------



 



3

Section 1(a) for such six month period except that the total amount of such
payments shall not exceed the lesser of the amounts specified under Treasury
Regulation Section 1.409A-1(b)(9)(iii)(A)(1) or (2). To the extent the amounts
otherwise payable during such six month period under Section 1(a) exceed the
amounts payable under the immediately preceding sentence, such excess amounts
shall be paid in a single sum on the first regular payroll date of the
Corporation immediately following the six month anniversary of the Termination
Date.

2.   Agreement to Assist and Consult

     (a) As of July 25, 2008, when no employment relationship exists, as and for
consulting services, the Corporation agrees to pay to Employee Twenty Three
Thousand Five Hundred Dollars ($23,500.00) per month, commencing in July 25,
2008 and continuing through October 31, 2008 for a total of Seventy Five
Thousand Nine Hundred Dollars ($75,900.00). The Corporation will issue the
Employee an IRS Form 1099 for the sums attributable to the consulting
relationship, and Employee will be responsible for all taxes due on the payments
made.
     (b) As an independent consultant, Employee will make himself available, on
an as-needed basis, for the purpose of responding in good faith to questions
that the management may have concerning the Corporation within the specific
knowledge of the Employee and/or to help transition a new General Counsel. If
the Employee fails to cooperate in good faith on questions or matters referred
to him, the Corporation may, at its discretion, withhold any or all of the
monthly payments to be made pursuant to this paragraph 2.

3.   Release of Liability and Covenant Not to Sue

     (a) This Agreement constitutes full and final settlement of all claims
asserted or which could have been asserted by Employee prior to the date of the
Agreement. By the execution of the terms hereof, Corporation, its officers,
directors, agents, employees, attorneys, representatives, affiliates,
subsidiaries, successors and assigns are released from all claims for liability
asserted or which could have been asserted. The Release under this paragraph
includes any and all claims, demands and causes of action of any kind whatever,
including attorneys’ fees and costs actually incurred (collectively referred to
as “Claims”), whether known or unknown, which Employee now has or ever has had
against Corporation up to the date of this Agreement, including but not limited
to claims under the Age Discrimination in Employment Act, 29 U.S.C. §§621 et
seq., the Equal Pay Act, 29 U.S.C. §206 et seq., the Employment Retirement
Security Act, 29 U.S.C. §§1001 et seq., Title VII, 42 U.S.C. §§2000 et seq., the
Missouri Human Rights Act, R.S.Mo. Chapter 213, et seq., 42 U.S.C. §1981, the
Americans With Disabilities Act, 42 U.S.C. §§12,101 et seq., the Missouri
Service Letter Statute, R.S.Mo. §290.140; and any and all other federal, state
or local statues and/or ordinances, and any and all other Claims arising under
or pursuant to statute, contract or common law. In the event that any person or
entity should bring a charge, claim or complaint or action on Employee’s behalf
relating to any Claim, he hereby waives, releases and forfeits any right to
recovery under said Claim and will exercise a good faith effort, including (but
not limited to) the execution of such additional releases or other documents, to
have any such Claim dismissed. The foregoing shall not prevent the Employee from
filing charges with the Equal Employment Opportunity Commission but the Employee
agrees he shall not financially benefit from such charges.
     (b) If Employee violates this Agreement by filing a claim against or suing
the Corporation, Employee agrees to pay all costs and expenses of defending
against such claims incurred by the Corporation or in prosecuting any
counterclaim or cross claim based on this Agreement, including reasonable
attorney’s fees and all other costs and expenses associated therewith.



--------------------------------------------------------------------------------



 



4

4.   Waiver of Relief

     This Agreement encompasses all relief, no matter how called, whether now
apparent or yet to be discovered, including but not limited to: wages, front
pay, back pay, compensatory damages, pension or retirement benefits, punitive
damages, liquidated damages, damages for pain, suffering, mental anguish and
loss of enjoyment of life, and costs and attorney’s fees.

5.   No Admission of Liability

     Execution of this Agreement and compliance with its terms, as provided
above, do not constitute an admission by the Corporation that (i) it has treated
the Employee or any other person unfairly or unlawfully or (ii) that it engaged
in any breach of contract or violation of any Civil Rights Provision or other
employment discrimination statute, or any other legal provision, regulation,
ordinance order or rule of common law.

6.   Return of Property

     (a) The Employee shall, by the close of business on the Termination Date,
return to the Corporation all cell phones and other items of tangible personal
property owned by the Corporation, However the Employee may keep his current
cell phone and service until the end of the consulting period in section 2.
     (b) The Employee shall, by the close of business on the Termination Date,
return to the Corporation all records relating to the Corporation and its
business in whatever medium; provided that the Employee (i) may retain copies of
documents and records which are publicly available and (ii) may retain as forms
for use in his future employment as an attorney, copies of legal forms and
documents personally prepared by him during his employment, provided that they
are first redacted to remove any Confidential Information of the Company.

7.   Litigation Cooperation

     The Employee agrees to cooperate with the Corporation in the prosecution or
defense of claims asserted by or against the Corporation. Such cooperation shall
include meeting with representatives of the Corporation or the Corporation’s
attorneys, or both, divulging to the Corporation any information that the
Corporation may request for possible use in litigation, arbitration, or other
legal proceeding, and testifying on behalf of the Corporation at the
Corporation’s request. If called upon by the Corporation for cooperation under
this Section 7, the Corporation shall reimburse the Employee for his reasonable
out-of-pocket expenses in connection with such cooperation. If the Employee is
named a defendant in any lawsuit arising or alleged to have arisen from his
employment with the Corporation prior to the Termination Date, he shall be
provided a defense and indemnity or insurance coverage to the extent provided by
the By-laws of the Corporation and/or under any indemnification agreement and/or
under any policy of insurance in effect on the Termination Date.

8.   Non-Competition Agreement; Non-Solicitation; Non-Disparagement;
Confidentiality

The Employee agrees that:
     (a) Until after the first anniversary of the Termination Date, he shall
refrain, as a principal, partner, co-venturer, employee, agent, servant or
independent contractor, from any



--------------------------------------------------------------------------------



 



5

business activity which is engaged in a business which competes with a business
in which the Corporation is engaged as of the Termination Date, including, but
not limited to, the production of engineered thermoplastic sheet and rollstock,
thermoformed plastic packaging, polymeric compounds and custom engineered
wheels.
     (b) Until after the first anniversary of the Effective Date, he shall
refrain from soliciting for employment with any business of any type whatsoever
individuals who are employees of the Corporation on the Termination Date.
     (c) The Employee will not divulge to others or use for his or her own
benefit or for the benefit of others any confidential information, including
correspondence and other records, whether or not reduced to writing, which the
Employee may have acquired from Spartech or others by reason of the Employee’s
employment with Spartech; it being expressly understood that all such
information, lists, correspondence and other writings are confidential and
(except to the limited extent provided in Section 6(b)) shall remain the sole
property of Spartech and shall not be removed or transcribed for removal by the
Employee before or after the Termination Date.
     (d) The Employee and the Corporation agree that he and it will not, in any
way, disparage one another to any person(s) or organization(s), including,
without limitation, any employee of the Corporation. The Corporation will not
make any public statement or provide information to any person concerning the
reasons for the termination of the Employee’s employment other than as made in
this Agreement or as mutually agreed.
     (e) Any breach or threatened breach of any one or more of the provisions of
this Section 8 would cause immediate, material and irreparable harm to the
Corporation and that money damages would not provide an adequate remedy to the
Corporation. The Corporation shall have all of the rights and remedies available
under law or equity, including, but not limited to, injunctive relief, available
to any party enforcing this covenant not to compete. Each of the rights and
remedies shall be independent of the other and shall be severally enforceable
including, but not limited to, the right to have the covenants specifically
enforced by any court of competent jurisdiction and the right to require
Employee to account for and pay over to the Corporation all benefits derived or
received by him as a result of any such breach of covenant and Employee shall
not raise a defense to the granting of any such relief that the Corporation has
an adequate remedy at law.
     (f) Nothing in this Agreement shall diminish the professional
responsibilities or obligations due to Corporation pursuant to the Employee’s
role as an attorney for Corporation, including but not limited to any fiduciary
duties or any duties to maintain the confidences of the Corporation, or any
obligations Employee may have under other agreements.

9.   Entire Agreement; Counterparts; Amendments

This Agreement constitutes the entire agreement and understanding of the parties
and supersedes all prior negotiations, understandings and agreements, proposed
or otherwise, written or oral. Notwithstanding this paragraph, all written stock
option or equity award agreements, as well as the provisions of paragraphs 2, 3,
and 4 of the Severance and Noncompetiton Agreement between the parties dated
March 7, 2006 and paragraphs 5, 6, and 7 of the Employment Agreement dated
December 11, 2003 shall remain in full force and effect.. This Agreement may be
executed in several counterparts each of which shall be deemed to be an
original, and all such counterparts when taken together shall constitute one and
the same instrument. Furthermore, no



--------------------------------------------------------------------------------



 



6

modification of this Agreement shall be binding unless in writing signed by each
of the parties hereto.

10.   Severability

     Should any provision of this Agreement be declared illegal or unenforceable
by any court of competent jurisdiction and if such provision cannot be modified
to be enforceable (including the general release language in Section 3), such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect. However, if any portion of the general
release language in Section 3 is ruled unenforceable for any reason, the
Corporation and the Employee agree to use their best efforts to negotiate in
good faith an enforceable general release.
11. Governing Law
     This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of Missouri, the state in which the
Corporation operates its principal place of business, without regard to its
principles or provisions of conflicts of laws. Any action brought under this
Agreement shall be brought in a court of competent jurisdiction with venue in
St. Louis County, Missouri.

12.   Judicial Enforcement

     This Agreement may be specifically enforced in judicial proceedings brought
in equity in a court of competent jurisdiction.

13.   Voluntary and Understanding Execution

     The Employee agrees and acknowledges that he has read this Agreement and
fully understands the terms and conditions of this Agreement, including the
release of claims and waiver of rights, and that he enters into this Agreement
knowingly, voluntarily, free from duress and as a result of his own free will.

14.   Consideration and Revocation Periods

     (a) The Employee acknowledges that he has been advised by this writing and
previously by the Corporation to consult with an attorney of his choosing
concerning his rights in connection with his termination from employment and the
terms and conditions of this Agreement, including the release of all claims
contained herein. It is expressly agreed that the benefits specified in this
Agreement include benefits to which Employee is presently not entitled.
     (b) The Employee acknowledges that he has been advised that, with regard to
the release of claims under the Age Discrimination in Employment Act, as
amended, he has a legal right to use all or any part of twenty-one (21) days to
consider, in consultation with his attorney, whether to sign this Agreement.
     (c) The Employee acknowledges that he has been advised that, if he signs
this Agreement, he can thereafter revoke his execution of this Agreement to the
extent of the release of claims under the Age Discrimination in Employment Act
(but only to the extent of his release of claims under the Age Discrimination in
Employment Act) on or before the close of business on the seventh day after his
execution hereof by delivering a written revocation to Spartech Corporation,
Attention: Chief Executive Officer, 120 Central Avenue, Suite 1700, St. Louis,
Missouri 63105. For the avoidance of doubt, the Employee’s release of all claims
other than those under the Age Discrimination in Employment Act shall be
effective on the date the Employee executes and delivers this Agreement to the
Corporation. In the event that the Employee revokes his execution with respect
to his release of claims under the Age Discrimination in Employment Act, he will
forfeit any and all rights and benefits under this Agreement other than Sections
1(a) and (d).



--------------------------------------------------------------------------------



 



 

IN WITNESS WHEREOF, the aforesaid parties have hereunto set their hands and
seals as of the date written below.

                  JEFFREY D. FISHER    
 
                /s/ Jeffrey D. Fisher                   Date:      July 15, 2008
   
 
                SPARTECH CORPORATION    
 
           
 
  By:   /s/ Myles S. Odaniell
 
Myles S. Odaniell    
 
      President and Chief Executive Officer    
 
  Date:         July 14, 2008    

 